        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


LEAH ZORNES                                                                     PLAINTIFF


vs.                                  No. 4:19-cv-474-LPR


THOMPSON TRANSPORTATION, INC.,
JIMMY THOMPSON, and EXPEDITE
LOGISTIC SERVICES, LLC                                                        DEFENDANTS


                RESPONSE TO MOTION FOR SUMMARY JUDGMENT

                                I.        INTRODUCTION

       Defendants’ Motion for Summary Judgment (ECF No. 19) must be denied because

Plaintiff has produced evidence creating a genuine issue of material fact for trial for each

issue. The Fair Labor Standards Act (FLSA) and the Arkansas Minimum Wage Act

(AMWA) were designed to protect workers such as Plaintiff, requiring employers to pay

an overtime premium to employees who work more than forty hours per week and placing

the burden on the employer to maintain records. Defendants’ Motion is an effort to shove

their own burden of proof onto Plaintiff and to escape the consequences of their failure to

comply with the record-keeping requirements of the FLSA. Even so, and contrary to De-

fendants’ assertion, Plaintiff has produced evidence that she worked in excess of forty

hours per week and has produced a factual basis from which a reasonable jury would

agree. Defendants’ demand for extensive details and documentation ignores Defendants’

own failure to comply with the record-keeping requirements of the FLSA and AMWA and

is contrary to the standard of proof required under Mt. Clemens.



                                           Page 1 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
         Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 2 of 17



       As Plaintiff explained in her Motion for Continuance and for Reopening of Discov-

ery Period (ECF No. 22): more discovery is needed as to Defendants Jimmy Thompson

(hereinafter “Mr. Thompson”) and Expedite Logistic Services, LLC (hereinafter “Expe-

dite”). They are requesting summary judgment on claims against them, but Plaintiff has

not even had the opportunity to conduct discovery as to their claims. Nor can Defendant

Thompson Transportation, Inc. (hereinafter “Thompson Transportation”), claim that they

should be granted summary judgment separately, because there are significant facts to

support joint and/or integrated employer allegations.

                               II.        LEGAL STANDARD

       Rule 56 provides that summary judgment is proper when there are no genuine

issues of material fact remaining in a case and the moving party is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The party moving for summary judgment has the initial burden of informing

the Court of the basis for its motion and identifying the pleadings, admissions, discovery

documents, and affidavits it contends show the absence of a genuine issue of material

fact. Id. at 323. If the moving party has met its initial burden, then the nonmoving party

must go beyond its own pleadings to designate specific controverted facts raising genuine

triable issues. Id. at 325.

       In order to show a genuine issue of fact, “the nonmoving party may not rely on

mere denials or allegations in its pleadings, but must designate specific facts showing

that there is a genuine issue for trial.” Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 258

(8th Cir. 1996). A dispute is “genuine” if a reasonable jury could return a verdict for either

party. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986); RSBI Aerospace, Inc. v.


                                             Page 2 of 17
                         Leah Zornes v. Thompson Transportation, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                            Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 3 of 17



Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995). In deciding a motion for summary

judgment, the facts and all reasonable inferences from those facts are viewed in the light

most favorable to the nonmoving party. Lower Brule Sioux Tribe v. State of South Dakota,

104 F.3d 1017, 1021 (8th Cir. 1997).

                        III.        FACTUAL BACKGROUND

      Plaintiff worked for Mr. Thompson since 2004. Deposition of Leah Zornes, March

10, 2020, 131: 19 (hereinafter “Dep. Zornes.”) Plaintiff was one of Mr. Thompson’s first

employees and by 2016, Mr. Thompson had been operating two sides of the trucking

business, as he had a fleet of trucks, under Thompson Transportation, and a freight bro-

kering business, under Expedite. Dep. Zornes 131: 1-5. As an employee, Plaintiff worked

both sides. Dep. Zornes 131: 14-18. Plaintiff received a commission from Expedite Lo-

gistic Services based on her production, less the $1,050.00 that she was paid as a draw,

or salary. Dep. Zornes 192: 13-25. Expedite paid her the draw/salary of $1,050.00 weekly.

Dep. Zornes 192: 13-25. Because Expedite is a new Defendant and Plaintiff has not had

the opportunity to conduct discovery, Plaintiff can give no further details as to why her

pay was structured as a commission and draw/salary, since she was performing duties

of an hourly employee. See Plaintiff’s Motion for Continuance and to Reopen Discovery

Period. ECF No. 22.

      Plaintiff’s job duties included soliciting shipment jobs for Defendants’ truckers,

communicating with Defendants’ customers, Defendants’ truckers, and other people re-

lated to the trucking routes, and arranging the shipment of goods across the United

States. See Exhibit 1, Plaintiff’s Answers to Interrogatories and Requests for Production

of Documents, Answer No. 9. Dep. Zornes 51: 9-13; 120: 22-25; 121: 1-5. Plaintiff did not


                                           Page 3 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 4 of 17



need to hit any quotas. Dep. Zornes 114: 8-11. Nor did Defendants need to set any for

Plaintiff, Thompson had worked with Plaintiff for more than a decade and had the requisite

knowledge and experience to recognize that Plaintiff exceled without the need of signifi-

cant pushing, though Mr. Thompson exercised considerable oversight. Dep. Zornes 94:

14-25; 95: 1-4; 120: 17-19; 121: 17-25; 122:1.

       Plaintiff does not know whether she was the highest earning broker, but she was

the most productive broker. Dep. Zornes 136: 20-25; 137: 1. Her services undoubtedly

earned Defendants a large percentage of their total revenue. In order to be a successful

broker, Plaintiff had to be “on call” for drivers, customers, carriers, and those receiving

deliveries, at nearly any time of day. 163: 17-23. It would not be unusual for Plaintiff to

begin her day at 6:00 a.m. several times a week with a telephone call. Dep. Zornes 69:

25; 70: 1-3. Nor was it unusual if Plaintiff were to continuously work and take calls through

the evening. Dep. Zornes 70: 1-10; 163: 10-13. Plaintiff worked every weekend because

the business was still operating on the weekend. Dep. Zornes 143: 1-11. Plaintiff was

working between 45 and 70 hours each week. Exhibit 1, Page 9.

       Beginning in 2014, Plaintiff husband had several serious medical issues, including

cancer, in 2016 or 2017, when undergoing cancer treatments, Plaintiff was intending to

care for her husband and work remotely. Dep. Zornes 124: 20-25; 125:1-5. Mr. Thomp-

son provided Plaintiff with a laptop so should could access her work computer, and thus

all the installed programs and email, remotely. Dep. Zornes 14: 6-23; 29: 13-17; 122: 14-

21. Because Plaintiff could access her desktop computer located at the office, Plaintiff did

not lose any productivity. Dep. Zornes 14: 6-23; 29: 13-17; 122: 14-21. In fact, Plaintiff

was often more productive when she was working from home. Dep. Zornes 14: 6-23; 29:


                                            Page 4 of 17
                        Leah Zornes v. Thompson Transportation, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                           Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 5 of 17



13-17; 122: 14-21. Plaintiff checked in with Mr. Thompson daily. She continued to work

45 to 70 hours each week. Exhibit 1, Page 9.

       Plaintiff had her own health issues beginning in 2018, which made it difficult for her

to make it into the office for regular hours. Dep. Zornes 102: 1-20. Plaintiff’s health issued

continued through 2019, but despite her health issues, Mr. Thompson told Plaintiff that

she would need to come into the office. Dep. Zornes 158: 3-9, 17-19. She had difficulty

doing so on the schedule that Mr. Thompson required, but she continued to work from

home when she could not be in the office. Dep. Zornes 102: 7-13. Plaintiff checked in with

Mr. Thompson weekly regarding the work she performed. Dep. Zornes 95: 18-25. Even

with her health issues, Plaintiff had no issues maintaining her efficiency. Dep. Zornes 165:

1-4. She continued to work 45 to 70 hours each week. Exhibit 1, page 9.

       Plaintiff rarely worked fewer than 40 hours in a workweek. Dep. Zornes 40: 13-15.

Those rare weeks were always around the holidays for the weeks of Christmas and New

Year’s, depending on what days those fell on, it could be up to two weeks. Dep. Zornes

54: 6-9. During those weeks, Plaintiff was sometimes not able to earn commission to

cover her draw. Dep. Zornes 53: 1-6, 22-25; 54: 1-5. In those times, Plaintiff requested

that she be paid her earned vacation time, and Mr. Thompson usually agreed and paid

vacation time to her, through Thompson Transportation, though she was working. 161: 4-

8.

                                  IV.         ARGUMENT

       Defendants allege that there is insufficient evidence to prove the extent of Plaintiff’s

overtime hours worked. In making this argument, Defendants utterly ignore their own ob-

ligation to maintain accurate records of Plaintiff’s hours worked, while at the same time


                                            Page 5 of 17
                        Leah Zornes v. Thompson Transportation, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                           Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 6 of 17



demanding a level of proof from Plaintiff not required under the law. Plaintiff has produced

evidence from which a reasonable jury could determine the extent of the overtime hours

she worked. It is Defendants that cannot rebut that proof as required by the FLSA in light

of Defendants’ failure to maintain accurate records. Accordingly, Defendants’ request for

summary judgment must be denied.

   A. The FLSA places the obligation to keep accurate records of hours
      worked on the employer.

       The FLSA and AMWA require employers to pay their employees minimum wages

for all hours worked through forty per week, and overtime wages at a rate of one and one-

half times the employees’ “regular rate” for all hours worked over forty per week, unless

a valid exemption applies to the employees. See 29 U.S.C. § 206; 29 U.S.C. § 207; See

also 29 U.S.C. § 213; Ark. Code Ann. § 11-4-210; Ark. Code Ann. § 11-4-211. In order to

comply with the obligation to compensate employees for hours worked, employers must

keep certain records for employees, including records of the number of hours worked

each day and a total of the number of hours worked each week for each employee. 29

U.S.C. § 211(c); 29 C.F.R. § 516; Ark. Code Ann. §11-4-217; ARLSD § 010.14-

102(A)(1)(g). Employers can use “any timekeeping method they choose” as long as the

method is “complete and accurate.” Recordkeeping Requirements Under the Fair Labor

Standards Act, Wage and Hour Division Fact Sheet No. 021; See also 29 C.F.R. § 516.1;

See also ARLSD § 010.14-102(A)(4).

       The obligation to maintain accurate time records is always on the employer, never

on the employee, because “the employer cannot transfer his statutory duty to his employ-

ees.” Goldberg v. Cockrell, 303 F.2d 811, fn1 (5th Cir. 1962) (citing Mitchell v. Reynolds,

125 F. Supp. 337, 340 (W.D. Ark. 1954) (“[W]hile there is nothing to prevent an employer
                                           Page 6 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 7 of 17



from delegating to his employees the duty of keeping a record of their hours, the employer

does so at his own peril. He cannot escape the record-keeping provisions of the Act by

delegating that duty to his employees.")); Kuebel v. Black & Decker, Inc., 643 F.3d 352,

363 (2d Cir. 2011) (“[O]nce an employer knows or has reason to know that an employee

is working overtime, it cannot deny compensation simply because the employee failed to

properly record or claim his overtime hours.”).

      The Supreme Court established a framework for assessing employers’ liability in

lawsuits for unpaid wages in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946).

In that case, the Court held that when an employer has failed to keep adequate or accu-

rate records of employees' hours, employees should not effectively be penalized by deny-

ing them recovery of back wages on the ground that the precise extent of their uncom-

pensated work cannot be established. Id. at 687; see also Reich v. S. New England Tel-

ecomm. Corp., 121 F.3d 58, 69 (2d Cir. 1997); Dove v. Coupe, 759 F.2d 167, 174 (D.C.

Cir. 1985). Specifically, the Supreme Court concluded that where an employer has not

maintained adequate or accurate records of hours worked, an employee need only prove

that “he has in fact performed work for which he was improperly compensated” and pro-

duce “sufficient evidence to show the amount and extent of that work as a matter of just

and reasonable inference.” Mt. Clemens, 328 U.S. at 687. Once the employee establishes

the amount of uncompensated work as a matter of “just and reasonable inference,” the

burden then shifts to the employer “to come forward with evidence of the precise amount

of work performed or with evidence to negative the reasonableness of the inference to be

drawn from the employee's evidence.” Id. at 687–88. “When an employer has failed to

keep proper records, courts should not hesitate to award damages based on the 'just and


                                           Page 7 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 8 of 17



reasonable inference' from the evidence presented.” Reich v. Stewart, 121 F.3d 400, 406

(8th Cir. 1997).

       1. The obligation to keep accurate records remains on Defendants and has
          not shifted to Plaintiff.

       In their Motion, Defendants recognize their obligation to maintain records of hours

worked by Plaintiff and the framework for proving the extent of those hours worked es-

tablished by Mt. Clemens. Yet, Defendants argue that no reasonable jury could find that

Plaintiff adequately demonstrated the extent of her hours worked. In doing so, Defendants

necessarily rely on their own impermissibly conclusory allegations regarding the hours

worked by Plaintiff while insisting that Plaintiff must produce more than her own recollec-

tion to support her claims.

       Defendants’ entire argument is structured around its demand for inapplicable evi-

dentiary standards. There is no dispute that Defendants failed to maintain accurate time

records for Plaintiff. See Exhibit 2, Defendant’s Response to Plaintiff’s First Set of Inter-

rogatories and Requests for Production of Documents, Answer No. 7. Courts specifically

authorize plaintiffs to rely on their own recollections when testifying about their hours

worked in the absence of accurate time records maintained by the employer. Mt. Clem-

ens, 328 U.S. at 687. Further, a plaintiff’s testimony need not be precise. Holaway v.

Stratasys, Inc., 771 F.3d 1057, 1059 (8th Cir. 2014) (“If an employer has failed to keep

records, employees are not denied recovery under the FLSA simply because they cannot

prove the precise extent of their uncompensated work.”) (citing Dole v. Tony & Susan

Alamo Found., 915 F.2d 349, 351 (8th Cir. 1990)). Yet, Defendants demand specificity

and documentation not required by any cases, even those relied upon by Defendants.



                                            Page 8 of 17
                        Leah Zornes v. Thompson Transportation, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                           Response to Motion for Summary Judgment
         Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 9 of 17



       Defendants rely on Holaway v. Stratasys, Inc., 771 F.3d 1057 (8th Cir. 2014) for

the proposition that Plaintiff must reference specific days and hours worked in order to

meaningfully explain the extent of overtime hours worked. However, in Holaway, the

plaintiff “failed to put forward any evidence of the amount and extent of his work in excess

of forty hours a week for any week worked for [the defendant],” and “instead, put forth

contradictory and bare assertions of his overtime hours worked.” 771 F.3d at 1059 (em-

phasis added). After distinguishing Holaway for this very reason, the court in Alston v.

DirecTV, Inc., confirmed that a plaintiff need not produce evidence that is “so specific as

to rise above the level needed for reasonable estimation” or that is “accompanied by other

substantiating evidence.” 254 F. Supp. 3d 765, 789 n.12 (D.S.C. 2017). However, this is

exactly the type of evidence demanded by Defendants.

       The Eastern District of Arkansas similarly distinguished Holaway where the plain-

tiffs offered at least some basis for crediting their overtime estimates, including allegations

that each plaintiff “worked off-the-clock or had breaks skimmed on a weekly basis,” and

that one “had to go to other restaurants and get supplies at least once a week,” and

“worked off-the-clock preparing for inspections,” while another “had to stay after her shift,

or come in early, without pay two to three times a week,” and “had to pick up supplies

from other restaurants off the clock.” Love v. Retzer Res., Inc., No. 5:13-cv-292-DPM,

2015 U.S. Dist. LEXIS 173326, at *2–3 (E.D. Ark. Dec. 28, 2015). None of these allega-

tions rise to the level of documented detail demanded by Defendants, yet the court found

the plaintiffs’ claims “sufficiently supported to go to trial.” Id. at *3.

       Defendants’ reliance on Thompson v. Dimichele Enterprises is likewise misplaced.

See, No. 4:18-cv-903-LPR, 2020 U.S. Dist. LEXIS 47656 (E.D. Ark. Jan. 3, 2020). Unlike


                                              Page 9 of 17
                          Leah Zornes v. Thompson Transportation, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                             Response to Motion for Summary Judgment
       Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 10 of 17



here, in Thompson the defendant kept highly technical and precise time records for all of

its employees. 2020 U.S. Dist. LEXIS 47656, at *3–5. The issue in Thompson was not

that the plaintiff’s recollection of his hours worked was too vague or conclusory to create

a genuine issue of disputed fact, but rather that his recollection was disproved by actual

time records. Id. at *25. Defendants’ reliance on Thompson is further proof that Defend-

ants have a faulty understanding of the burdens of proof established by Mt. Clemens: it

is because of Defendants’ own negligence in keeping accurate records of Plaintiff’s hours

worked that she is allowed to rely on her recollections. Defendants’ persistent attempts

to shift their own record-keeping burden onto Plaintiff should not be rewarded and their

Motion must be denied.

       In sum, the cases cited by Defendants only confirm the obvious—where a plaintiff

must resort to pure speculation regarding the number of hours he or she worked per

week, so must a reasonable jury. See e.g., Meadows v. NCR Corp., No. 16 CV 6221,

2017 U.S. Dist. LEXIS 185801, at *27-28 (N.D. Ill. Nov. 9, 2017) (“While [plaintiff] may not

speculate about the amount of his damages, he may rely on his recollection.”) Defend-

ants’ cases do not contradict the extensive case law supporting a relaxed evidentiary

burden in the face of an employer’s failure to comply with record-keeping obligations,

which includes an employee’s right to testify to the extent of their hours worked “as a

matter of just and reasonable inference.” Stanbrough v. Vitek Sols., Inc., 445 S.W.3d 90,

100 (Mo. Ct. App. 2014). “An employee may meet this burden by relying on recollec-

tion alone.” Id.; Russano v. Premier Aerial & Fleet Inspections, LLC, No. 14-cv-14937,

2016 U.S. Dist. LEXIS 102313, at *13 (E.D. Mich. Aug. 4, 2016).




                                          Page 10 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
       Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 11 of 17



      2. If an employer does not produce accurate records of hours worked, the
         employee may use his or her best recollection to meet a lighter burden.

      Once the employee produces evidence of the extent of his uncompensated over-

time hours worked as a matter of just and reasonable evidence, “the burden then shifts

to the employer to produce evidence of the precise amount of work performed or to ne-

gate the reasonableness of the inference to be drawn from the employee’s evidence.” Id.

at 100–101 (emphasis added). “If the employer fails to meet that burden, a court may

award damages even though they are approximate.” Id. at 101; Russano, 2016 U.S. Dist.

LEXIS 102313, at *13.

      Not only can employees rely on their own recollection in establishing the extent of

damages, but their testimony may consist of estimates of the average number of hours

worked each week. See Miller v. Centerfold Entm't Club, Inc., No. 6:14-CV-6074, 2017

U.S. Dist. LEXIS 125945, at *26–27 (W.D. Ark. Aug. 9, 2017) (“Plaintiffs have adequately

estimated the relevant time periods in which they were employed by the Club and have

given an average number of hours they worked in a week during that period.”); Gustafson

v. Full Serv. Maint. Corp., No. 4:11CV00443AGF, 2012 U.S. Dist. LEXIS 81676, at *4,

14–15 (E.D. Mo. May 21, 2012) (finding plaintiff’s testimony that an average of approxi-

mately 11.25 hours of overtime each week, or 2.25 hours per day for approximately thirty-

seven weeks throughout her eighteen-month employment with the defendant sufficient to

establish a prima facie case); Baden-Winterwood v. Life Time Fitness Inc., 729 F. Supp.

2d 965, 992 (S.D. Ohio 2010) (noting that a plaintiff “can estimate her damages, shifting

the burden to the employer”).

      An employer’s evidence that employees may have worked less than that alleged

by the employees may create an issue of fact for trial by which Plaintiff’s evidence may
                                           Page 11 of 17
                        Leah Zornes v. Thompson Transportation, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                           Response to Motion for Summary Judgment
       Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 12 of 17



be reduced or wholly negated, but where an issue of fact remains for trial, summary judg-

ment is inappropriate. See id.; See also Gustafson, 2012 U.S. Dist. LEXIS 81676, at *15

(“Although Defendant offers evidence to refute Plaintiff's showing, such evidence does

not, as a matter of law, resolve the disputed issue in Defendant's favor.”); Stanbrough,

445 S.W.3d at 101 (“Any dispute as to the precise amount of damages is a fact issue for

trial.”). Indeed, courts permit even the estimation of start and end dates of employment

and amounts paid to the employees. See Solis v. Tally Young Cosmetics, LLC, No. 09-

CV-4804 (SJ)(JO), 2011 U.S. Dist. LEXIS 35333, at *39, 43 (E.D.N.Y. Mar. 4, 2011)

      Courts take the employer’s failure to maintain proper records and the resulting

relaxed evidentiary burden on employees very seriously. “It is . . . a fundamental precept

of the FLSA that an employee should not be denied [recovery] because proof of the num-

ber of hours worked is inexact or not perfectly accurate. Id. (editing marks in original).

“The employer cannot be heard to complain that the damages lack the exactness and

precision of measurement that would be possible had he kept records in accordance with

the requirements of [the FLSA].” Perez v. Contingent Care, LLC, 820 F.3d 288, 293–294

(8th Cir. 2016). Courts “should not hesitate to award damages based on the ‘just and

reasonable inference’ from the evidence presented.” Id. at 294 (quoting Martin v. Tony &

Susan Alamo Found., 952 F.2d 1050, 1052 (8th Cir. 1992)).

   B. Plaintiff has presented evidence of her hours worked that creates a genu-
      ine issue of material fact for trial.

      Having corrected Defendants’ incomplete and inaccurate representations of the

standards applicable in this case, Plaintiff turns to her own reasonable and well-supported

estimates of her hours worked for Defendants.



                                          Page 12 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 13 of 17



       1. Plaintiff’s deposition testimony was clear and provided adequate evi-
          dence to create a genuine issue of material fact.

       Defendants mischaracterize Plaintiff’s deposition testimony and place undue em-

phasis on the “office hours” worked by Plaintiff. Plaintiff does not dispute that the office

hour was generally open between 7 a.m. and 4 p.m. and that she did not have access to

the office outside of those hours. In Plaintiff’s deposition, Plaintiff clearly explained that

her working day began well-before the office opened. Zornes Dep. 70: 1-3; 150: 7-11.

Plaintiff continued to take calls from that first early morning call until the completion of her

workday around 8 or 9 p.m. Zornes Dep. at 142: 8-14. Moreover, Plaintiff had access to

her work computer through her laptop that Mr. Thompson gave her in order for Plaintiff to

work away from the office. Zornes Dep. at 29:18-21. Funnily, Defendants argue that Plain-

tiff has nothing to prove that she worked outside office hours but produced a remote log

in records that demonstrated Plaintiff was indeed working outside those regular hours

and on weekends. See Exhibit 3, Plaintiff’s Remote Log in Time stamps.

       Defendants again mischaracterize Plaintiff’s deposition testimony with their re-

peated claims that Plaintiff’s estimate of 55 hours worked weekly do not account for the

periods during which she was working fewer hours due to holidays or illness. To the con-

trary, Plaintiff’s estimates fully account for periods she was not working. Dep. Zornes 142:

8-21. Plaintiff specifically said that she worked “closer to . . . 60 or 70 hours” but “[f]ifty-

five hours is including any deductions of time for whatever reason.” Dep. Zornes 142: 17-

21. Moreover, Defendants fail to point out any instances in which Plaintiff’s estimates

actually include slow periods or even to estimate the amount of times this happened. See

Miller, 2017 U.S. Dist. LEXIS 125945, at *31 (reducing plaintiff’s estimates of damages

estimates to account for the number of weeks of vacation defendant testified plaintiff
                                            Page 13 of 17
                         Leah Zornes v. Thompson Transportation, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                            Response to Motion for Summary Judgment
        Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 14 of 17



took). As Plaintiff has testified to her hours worked as a matter of just and reasonable

inference, it is up to Defendants to come forward with evidence of the precise amount of

work Plaintiff performed or with evidence to negative the reasonableness of the inference

to be drawn from Plaintiff’s evidence.

       Plaintiff has provided a full explanation for her estimation that she worked 55 hours

per week. In her Answer to Interrogatory No. 7, Plaintiff stated that she worked between

45 hours and 70 hours each week, and estimates the average was 55 per week. See

Exhibit 1, Page 8, and First Amended and Substituted Complaint ECF No. 15. In fact,

Plaintiff explained that she was working while she was sick, through her dentist appoint-

ments and doctor appointments, and while caring for her husband when he was ill, and

still averaged 60-70 hours of work during most weeks. Dep. Zornes 139: 14 to 142: 21.

Though her weeks were more often 60-70 hours of work each week, Plaintiff acknowl-

edged that she would have deductions between the first call she received in the morning

and the last call she took at night, added in her average weekend hours, and estimated

55 hours a week for the entire statutory period. Dep. Zornes 142:15-21.

       Defendants’ dispute of these facts is completely conclusory and self-serving. De-

fendants make allegations regarding Plaintiff’s office hours without regard to the work

performed outside the office, despite claiming to have knowledge of this information. See

Exhibit 3. This absence of information is particularly glaring given that maintaining records

of Plaintiff’s hours worked is Defendants’ responsibility, not Plaintiff’s. Moreover, there is

no suggestion that recording this information would have imposed any hardship or logis-

tical difficulties on Defendants. Defendants now seek to use this abject failure to its own

advantage, which is exactly what the Mt. Clemens seeks to prevent. Stanbrough, 445


                                           Page 14 of 17
                        Leah Zornes v. Thompson Transportation, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                           Response to Motion for Summary Judgment
       Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 15 of 17



S.W.3d at 100 (“[I]f the employer's records are inaccurate and prevent the employee from

proving the precise extent of uncompensated work, the solution is not to penalize the

employee, as such a result would run contrary to the ‘remedial nature’ of the FLSA.”).

Defendants’ conclusory allegations cannot override Plaintiff’s detailed description of the

work she performed and the amount of time this work occupied. Acosta v. Cent. Laundry,

Inc., No. 18-190, 2019 U.S. Dist. LEXIS 125587, at *31 (E.D. Pa. July 29, 2019) (“The

reasonableness of a proposed damages calculation ‘depends in part on the availability of

other, more reasonable alternatives to that proposal.’”).

       Based on the case law stated above, Plaintiff’s estimate, which is supported by

adequate details regarding the worked she performed, is sufficient to support Plaintiff’s

claim for unpaid overtime hours worked. See Miller, 2017 U.S. Dist. LEXIS 125945, at

*26–27. She has articulated the basis of her claims clearly and fully. That Defendants

disagree is to be expected, but disagreement over evidence is the very basis for a denial

of summary judgment. Plaintiff has produced evidence from which a jury could reasonably

determine that she worked more than 40 hours per week, and Defendants’ Motion for

Summary Judgment should be denied.

       2. Plaintiff made Defendants aware of physical evidence to corroborate her
          testimony, but Defendants have refused to avail themselves of it.

       Defendants repeatedly make the false claim that Plaintiff has no documentation to

corroborate her reasonable recollection. Despite the onus of maintaining accurate records

of Plaintiff’s hours worked being on Defendants, Plaintiff has produced several documents

that corroborate her deposition testimony and have made other documentation available

to Defendants.



                                          Page 15 of 17
                       Leah Zornes v. Thompson Transportation, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                          Response to Motion for Summary Judgment
           Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 16 of 17



           As Plaintiff’s overtime hours consisted of mostly telephone conversations outside

of office hours, Defendants requested Plaintiff’s cell phone records. Dep. Zornes 141: 4-

9; 166: 8-14. While Plaintiff was unable to obtain her records prior to her deposition, Plain-

tiff executed a release that allowed Defendants to obtain the records the requested. De-

fendants have the same access to documentation that Plaintiff has yet have refused to

access the records while continuing to demand that Plaintiff do so. In fact, Defendant

Thompson Transportation has committed to providing documents, but has not done so

yet. Exhibit 2.

           Likewise, Plaintiff’s claims regarding her lunch breaks are well-supported, despite

Defendants’ arguments otherwise. Plaintiff and her fellow brokers would often coordinate

their lunch breaks through email; Defendants are in possession of those emails, and de-

spite Plaintiff’s request, have not produced this documentation for Plaintiff’s review. Ex-

hibit 2.

           In sum, Plaintiff has produced evidence from which a reasonable jury could reach

a verdict regarding the extent of overtime hours worked by Plaintiff and make a finding in

Plaintiff’s favor on this issue. Accordingly, Defendants’ request for summary judgment

must be denied.

                                    V.         CONCLUSION

           Plaintiff has presented evidence from which a reasonable jury could rule in her

favor on each issue raised in Defendants’ request for summary judgment. Therefore,

Defendants’ Motion for Summary Judgment must be denied in its entirety.




                                              Page 16 of 17
                           Leah Zornes v. Thompson Transportation, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                              Response to Motion for Summary Judgment
Case 4:19-cv-00474-LPR Document 23 Filed 04/27/20 Page 17 of 17



                                           Respectfully submitted,

                                           PLAINTIFF LEAH ZORNES

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center
                                           650 South Shackleford Road, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephone: (501) 221-0088
                                           Facsimile: (888) 787-2040

                                           April Rhéaume
                                           Ark. Bar No. 2015208
                                           april@sanfordlawfirm.com

                                           Josh Sanford
                                           Ark. Bar No. 2001037
                                           josh@sanfordlawfirm.com




                                Page 17 of 17
             Leah Zornes v. Thompson Transportation, Inc., et al.
                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-474-LPR
                Response to Motion for Summary Judgment
